PER CURIAM.
Appeal from concurrent decisions of the Patent Office in an interference proceeding, in which priority was awarded" the party Clulee. The invention relates to a mounting for eyeglasses, and is set forth in a single broad count, originating with Stevens. The right of Clulee to make the claim was challenged, but the Law Examiner sustained that right, basing his decision upon the failure of Stevens to specify in the claim the limitations contended for in his motion for dissolution. Each of the three tribunals of the Patent Office has exhaustively and satisfactorily discussed the questions involved, and each has reached the conclusion that Clulee is entitled *1019to make the claim, and is, in fact, the prior inventor. Finding no error, we affirm the decision appealed from. Affirmed.